                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

JONATHAN MICHAEL ATHA,                          )
                                                )
        Plaintiff,                              )
                                                )        Case No. 3:19-cv-00544
v.                                              )
                                                )        JUDGE CAMPBELL
RUSSELL WASHBURN, et al.                        )        MAGISTRATE JUDGE HOLMES
                                                )
        Defendants.                             )

                                            ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 26), recommending that the Court deny Plaintiff’s Motion for a Temporary

Restraining Order (Doc. No. 3). In his motion for a temporary restraining order, Plaintiff seeks

an order directing prison officials to place him in protective custody and directing that he be

housed at the Trousdale Turner Correctional Center until this lawsuit is settled. The Magistrate

Judge recommends the Court deny Plaintiff’s motion for a temporary restraining order noting

that Plaintiff has been transferred to the South Central Correctional Facility was confined in

solitary confinement. (See Doc. No. 7). Plaintiff’s recent filing indicates that, as of October 11,

2019, he remained in solitary confinement. (See Doc. No. 43). In additional the Magistrate

Judge found that Plaintiff did not show a strong likelihood of success on the merits or a

compelling showing that the public interest would be served by the issuance of a temporary

restraining order.

       The Report and Recommendation advised the parties that any objections to the

Magistrate Judge’s findings were to be filed within fourteen days of service (Doc. No. 26 at 4).

The Plaintiff did not file objections to the Report and Recommendation of the Magistrate Judge.
       The Court has reviewed the Report and Recommendation (Doc. No. 26) and concludes

that it should be adopted and approved. Accordingly, the Report and Recommendation of the

Magistrate Judge is ADOPTED and APPROVED, and Plaintiff’s Motion for a Temporary

Retraining Order (Doc. No. 3) is DENIED.

       It is so ORDERED.

                                                   _________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               2
